DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/22/2022, the following has occurred: Claims 1 – 13 have been amended; Claim 14 has been added.
Claims 1 – 14 are pending.
Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 includes, “when the patient is included on a enrolled patient list,” where the bolded “a” should be “an.”
Claims 13 is objected to because of the following informalities:  Claim 13 includes, “(D) receive a patient health data plan from the pharmacy including a guaranteed patient health outcome value for the patient health data,” where the limitation ends with a “,” instead of a semi-colon “;”.
Claims 4 is objected to because of the following informalities:  The method of claim 1 wherein when the engine processor determines the guaranteed patient health outcome has…” The Examiner notes that claim 1 amended “guaranteed patient health outcome” to “guaranteed patient health outcome number.” It appears that the claim 4 amendment was missed.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 13), which recite steps of
Claim 1:
receive a claim from a pharmacy, the claim including a patient identifier for a patient and a pharmaceutical identifier for a pharmaceutical desired to be filled;

price the claim,
debit employer funds,
report adjudication to an employer,
report adjudication to a pharmaceutical manufacturer,
report adjudication to wholesaler, and
return the claim to the pharmacy; and
receive a patient health data plan from the pharmacy including a guaranteed patient health outcome value for the patient health data;
evaluate the patient health data plan to determine if the guaranteed patient health outcome value is present in the patient health data;
when the guaranteed patient health outcome has not been achieved, direct some or all of the employer funds to be returned to the employer.
Claim 13:
receive claim from a pharmacy, the claim including a patient identifier for a patient and a pharmaceutical identifier for a pharmaceutical desired to be filled;
determine if the patent is included on an enrolled patient list, if the pharmaceutical is included on a pharmaceutical allowed list, and if the patient may refill the pharmaceutical at a present time;
(C) when the patient is included on the enrolled patient list, the pharmaceutical is included on a pharmaceutical allowed list, and the patient may refill the pharmaceutical at the present time,
(i) price the claim,
(ii) debit employer funds,
(iii) report adjudication to an employer,
(iv) report adjudication to a pharmaceutical manufacturer, report adjudication to wholesaler, and
(v) return the claim to the pharmacy; and
(D) receive a patient health data plan from the pharmacy including a guaranteed patient health outcome value for the patient health data,
(E) evaluate the patient health data to determine if the guaranteed patient health outcome value is present in the patient health data;
(F) when the engine processor determines the guaranteed patient health value is not present in the patient health data, direct some or all of the employer funds to be returned to the employer;
(G) wherein at least some of the patent health data is acquired via medical testing devices at the pharmacy and the data is automatically incorporated into the patient health 
(H) wherein when the engine processor determines the guaranteed patient health outcome value is present in the patient health data, the engine processor creates one or more outcome success reports and directs the reports to be sent, via computer networks, to each of an employer computer, a pharmacy computer, a wholesaler computer, and a manufacturer computer;
(I) wherein the outcome success report to the wholesaler includes instructions to submit a bonus payment to the pharmacy, the outcome success report to the manufacturer includes instructions to submit a bonus payment to the pharmacy through the wholesaler, the outcome success report to the pharmacy includes notifications of success and a bonus payment to be paid to the pharmacy, and the outcome success report to the employer notice of employee success;
(J) wherein the prescription outcome system further comprises a local switch that receives claims from the pharmacy, the local switch having a memory, and a processor communicably coupled to the memory, and the processor configured to execute instructions to:
(i) determine if the claims are for pharmaceuticals included on the pharmaceutical allowed list, and
(ii) when the pharmaceutical is not included on the pharmaceutical allowed list, reformat the claim with a primary insurance information and send the claim to an intermediary switch;
(iii) wherein when the pharmaceutical is included on the pharmaceutical allowed list, the claim is transferred from the local switch to the outcome engine server; and
(K) wherein the prescription outcome system further comprises a patient ID card that has unique patient identification information for a patient primary insurance and a separate outcome engine patient identification information.
Claim 14:
receive a claim from a pharmacy;
reformat the claim with a primary insurance information, and send the claim to an intermediary when the pharmaceutical is not included on a pharmaceutical allowed list; and
transfer the claim when the pharmaceutical is included on the pharmaceutical allowed list; and
receiving the claim, the claim including a patient identifier for a patient and a pharmaceutical identifier for a pharmaceutical desired to be filled;
pricing the claim, debiting employer funds, reporting adjudication to an employer, reporting adjudication to a pharmaceutical manufacturer, reporting adjudication to wholesaler, and returning the claim to the pharmacy when 
the patient is included on an enrolled patient list,
the pharmaceutical is included on the pharmaceutical allowed list, and
the patient may refill the pharmaceutical at the present time.
These steps of claims 1 – 14, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
When the Examiner begins the investigation as to patentable subject matter, the first place begin is the Specification.  In paragraph 6, the Specification states, “A properly designed system and method could dramatically reduce costs for employers, lead to greater availability of drugs for employees and to direct health benefits for the employees. For the foregoing reasons, there is a pressing, but seemingly irresolvable need for such a system and method.”  There is nothing within the specification that describes the invention as a technological improvement or a technical improvement.
In fact, the specification is silent regarding any technological improvement. There are no system descriptions as being better, faster, or saving. The specification describes reduction related to reducing hospitalization or reducing costs. 
As stated in MPEP §2106.04(a)(2)II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The phrase "methods of organizing human activity" is used to describe concepts relating to:
fundamental economic principles or practices (including hedging, insurance, mitigating risk);
commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The Examiner notes that the invention is directed toward commercial or legal interaction.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, reciting particular aspects of how prescription outcomes may be performed but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, see MPEP 2106.05(g))
There is no practical application either disclosed or claimed. The goal of the instant invention is improved data. Specifically, as quoted above in paragraph 6, the invention “reduce costs for employers.”
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 13; receive …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); evaluate the patient health data plan…, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements
a prescription outcome engine server 
network 
pharmacy computer
local switch, intermediary switch
The generic nature of the technology and the technological implementation is described in paragraphs 82 – 87.  For example, paragraph 82 includes, “Embodiments of the presently disclosed subject matter may be implemented in and used with a variety of component and network architectures.”  Also, paragraph 87 includes, “In some configurations, a set of computer-readable instructions stored on a computer-readable storage medium may be implemented by a general-purpose processor, which may transform the general-purpose processor or a device containing the general-purpose processor into a special-purpose device configured to implement or carry out the instructions.”  The Examiner notes that the software operates upon the computer and does not transform the computer. 
The Examiner believes that he understands the Applicant’s invention.  The local switch appears to be a generic computer with business rules applied.  The Specification does not describe the local switch as anything more than a computer with business rules applied.  The local switch is not a technological improvement and is the application of existing technology to (paragraph 5) “A problem the inventors are trying to solve is that manufacturers want to offer a different mechanism for selling their drugs through pharmacies.”  However, paragraph 9 includes, “According to an additional embodiment, the system further comprising a local switch that receives claims from the pharmacy, the local switch having a switch memory, and a switch processor communicably coupled to the switch memory, and the switch processor configured to execute instructions to determine if the claims are for pharmaceuticals included on the pharmaceutical allowed list, and when the pharmaceutical is not included on the pharmaceutical allowed list, reformat the claim with a primary insurance information and send the claim to an intermediary switch.”
An improved abstract idea is still an abstract idea.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant has amended Claims 1 and 13 to include, “guaranteed patient health outcome value.” This is both a new matter rejection and a written description rejection.  The Examiner notes that the originally filed disclose does not include this value and therefore it is new matter. Additionally, it is not known what the value could be and therefore the Examiner states that there is also a written description rejection. What did the Applicant possess that would the Applicant prevent others from making and using?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “guaranteed patient health outcome number” in claims 1, 4 (as understood), and 13 is a relative term which renders the claim indefinite.  The term “guaranteed patient health outcome number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Who or what makes this determination that there is a guaranteed patient health outcome number and upon what basis is this guarantee made? 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinsonneault et al. U.S. Patent 8,060,379 Systems and methods for alternate pricing for prescription drugs
Previdi U.S. Pre-Grant Publication 2014/ 02114435 Universal prescription co-pay offset system and methods for using the same
Harris et al., U.S. Patent 10,713,694 Systems and methods for determining product priding for products in a healthcare transaction
Peysekhman et al., U.S. Pre-Grant Publication 2019/ 0370845 System for fulfilment of pharmaceutical prescriptions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626